DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment, filed January 28, 2021 (“Reply”).  Applicant has amended Claims 1, 7, 10, 11, 14-17, 20, 22, and 23; and has added Claims 24-30.  As amended, Claims 1-30 are presented for examination.
In Office action mailed July 28, 2020 (“Office Action”):
Claims 1-3, 10-12, 14, 15, 17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacus et al. (US 6,272,235 B1 “Bacus”).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bacus in view of Zavislan et al. (US 5,995,867 “Zavislan” of Record).
Claims 5, 6, 8, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bacus in view of Eastman et al. (US 6,411,434 B1 “Eastman” of Record).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bacus in view of Dixon et al. (US 5,760,951 “Dixon” of Record).
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bacus in view of Douglass et al. (US 7,359,548 B2 “Douglass”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bacus in view of Hemmer et al. (US 2007/0206275 A1 “Hemmer”).



Response to Arguments
Applicant’s arguments have been fully considered and are each individually addressed below.
With respect to independent Claims 1, 17, and 23, Applicant presents that “[w]hile the specimen 21 may be illuminated from underneath Bacus’ slide 18, such as via a diaphragm 176, imaging specimen 21 upon sensors 126 is clearly not carried out via material of the slide 18 supporting such specimen (Reply Page 11).  Applicant additionally presents that “Bacus’s microscope optics shown in Fig. 9B for imaging its specimen 21 upon sensors 126 do not provide one or more optically formed sectional microscopic images” (Reply Page 11).  Applicant further presents that “the elements 144, 148, and 20 which the Examiner contends as being macroscopic imager, microscopic images, and stage, respectively, do not appear in any figure of Bacus to be contained in any housing” (Reply bottom of Page 11 and top of Page 12).  The Examiner respectfully disagrees.
It is the Examiner’s position that the claimed “a substrate having optically transparent material… said microscopic imager to capture… via said optically transparent material of said substrate” is addressed by way of Slide 18, supporting Specimen 21, viewed by way of a microscope (as described in 24:67-25:4).  In particular, Slide 18 is “a substrate” supporting Specimen 21 and is “optically transparent” because light from Diaphragm 176 is passed through Slide 18 in order to detect Specimen 21 in Camera Sensors 126 (as shown in Fig. 9B).
Additionally, it is the Examiner’s position that the claimed “one or more optically formed sectional microscopic images on or within said ex-vivo tissue” by way of 
Lastly, it is the Examiner’s positon that the “housing” of Claims 1, 17, and 23 is not claimed in sufficient detail as to preclude the teachings of Bacus.  In particular, Bacus discloses “a housing containing at least said macroscopic imager, said microscopic imager, and said stage” by way of Microscope 16 of Fig. 10 including Base 140, Objectives 144 and 148, and Stage 20 (as described in 25:65-26:7).  The Examiner suggests further amending the claims to capture the nature of the “housing” in accordance with the instant disclosure (bottom of Page 10), such as, “wherein said housing is a rectangular container having a top or upper wall with a rectangular opening for accessing said stage.”
With respect to the amended limitations of Claims 1, 17, and 23, Applicant’s arguments (Reply Page 12) are moot in view of a new grounds of rejection set forth in the current Office action.
With respect to Claim 2, Applicant’s arguments (Reply bottom of Page 12) are moot in view of a new grounds of rejection set forth in the current Office Action.
With respect to Claim 12, Applicant presents that “there is no discussion in Bacus regarding alignment of focus as set forth in Claim 12” (Reply top of Page 13).  The Examiner respectfully disagrees.
It is the Examiner’s position that Bacus teaches “wherein said macroscopic imager is an assembly adjustably mounted with respect to said housing to enable alignment of said focus of said optics of said macroscopic imager at or near a surface of 
With respect to Claim 14, Applicant’s arguments (Reply Page 13) have been fully considered, but are moot in view of the new grounds of rejection.
With respect to Claims 4 and 13, Applicant presents that the proposed combination of Bacus and Zavislan “…cannot be obvious to one of ordinary skill in the art” because the “…confocal microscopy system shown in Zavislan FIGS. 1-3 would be such a complex undertaking to combine in the Bacus microscope 16…” (Reply bottom of Page 13 and top of Page 14).
Applicant is encouraged to provide further evidence in support of a “complex undertaking” with respect to the combination of Bacus and Zavislan.  It is the Examiner’s position that Zavislan discloses “wherein said objective lens is movable along the optical axis of the microscopic imager to adjust depth of said one or more microscopic images within said ex-vivo tissue” by way of operator can adjust the depth of the tissue being imaged by restraining the tissue and moving the Objective Lens 24 along its optical axis via Actuator 24a (as described in 4:45-53).  Bacus and Zavislan teach similar techniques for using optics to scan and analyze tissue specimens.  Zavislan further discloses a known technique for providing a means to adjust depth of one or more microscopic images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tissue scanning technique of Bacus to include the depth adjustment technique of Zavislan in order to 
With respect to Claims 5, 6, 18, 19, and 20, Applicant presents that “there is no teaching or suggestion in Eastman of any verification of ex-vivo tissue lying at least substantially flush against a surface of a substrate by being in focus in any images captured by Eastman’s camera 74” (Reply Page 14, emphasis in original).  The Examiner respectfully disagrees.
It is the Examiner’s position that Eastman further “said one or more macroscopic images of said ex-vivo tissue enable verification said ex-vivo tissue lies at least substantially flush against a surface of said substrate by being in focus in said one or more macroscopic images prior to said stage positioning said ex-vivo tissue for imaging by said microscopic imager” by way of observation of Tissue Specimen 13 prior to manipulation (as shown in Fig. 6 and described in 8:15-48).  Bacus and Eastman teach similar techniques for optically sectioning of tissue by a microscope.  Eastman further discloses a known technique for enabling verification of tissue specimen position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical sectioning technique of Bacus to include the tissue verification technique of Eastman in order to maintain tissue in a planar orientation for optical sectioning (as Eastman suggest in 3:1-10).
With respect to Claim 7, Applicant presents that “noting at this citation or elsewhere in Dixon appears to described or suggest an assembly adjustably amounted in a housing or the alignment as set forth in Claim 7” (Reply Page 15; Dixion 6:31-44).  The Examiner respectfully disagrees.

With respect to Claim 16, Applicant’s arguments (Reply bottom of Page 15 and top of Page 16), have been fully considered and are persuasive.  Therefore the rejection is withdrawn.
With respect to new Claims 24-30, Applicant’s arguments (Reply Page 16) have been fully considered, but are moot in view of a new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 10-12, 15, 17, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bacus et al. (US 6,272,235 B1 “Bacus”) in view of Hemmer et al. (US 2007/0206275 A1 “Hemmer”) and Fox et al. (US 2006/0274407 A1 “Fox”).  Hemmer incorporates Fox by reference in [0031].
In regards to Claim 1, Bacus teaches a system for macroscopic and microscopic imaging ex-vivo tissue (generally shown in Fig. 1, as introduced in 10:55-67; and further detailed in Fig. 9, as introduced in 34:55-67) comprising:
a macroscopic imager (Objective 144, as shown in Fig. 9B and described in 25:65-26:7);
a microscopic imager (Objective 148, as shown in Fig. 9B and described in 25:65-26:7);
a stage for moving a substrate having optically transparent material supporting ex-vivo tissue with respect to each of said macroscopic imager and said microscopic imager to enable said macroscopic imager to capture one or more macroscopic images (Stage 20 of Fig. 9B supporting Slide 18, manipulated under the control of the computer through a Stage Controller 160, as described in 26:8-31; and further detailed in Fig. 16A), and said microscopic imager to capture one or more optically formed sectional microscopic images on or within said ex-vivo tissue, when presented to said ex-vivo tissue, via said optically transparent material of said substrate (scanning of entire slide at Step 204 of Fig. 11, as described in 26:28-31);
a computer system for controlling movement of said stage with respect to said macroscopic imager and said microscopic imager, and receiving said one or more 
a display for displaying said one or more macroscopic images and said one or more microscopic images when received by said computer system (Video Display Monitor 22 including Windows 24, 26, and 28 of Fig. 10, as described in 25:40-43); and
a housing containing at least said macroscopic imager, said microscopic imager, and said stage (Microscope 16 of Fig. 10 including Base 140, Objectives 144 and 148, and Stage 20, as described in 25:65-26:7).
However, Bacus does not explicitly demonstrate wherein said macroscopic imager and said microscopic imager each operate using a different detector in imaging said ex-vivo tissue.
In a similar field of invention, Hemmer teaches a method and system for macroscopic and confocal imaging of tissue (Abstract).  Hemmer further discloses wherein said macroscopic imager and said microscopic imager each operate using a different detector in imaging said ex-vivo tissue (microscopic Imager 18 and Macroscopic Imager 32 of Fig. 1, as described in [0031-0033]; with further reference to CCD Array 38, as described in [0033] and Pinnhole Detector Assembly 162 of Fox et al. US 2006/0274407 A1).
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In regards to Claim 2, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein each of said macroscopic imager and said microscopic imager are in a different assembly fixed in position in said housing with respect to said stage prior to said ex-vivo tissue being presented to said macroscopic imager and said microscopic imager (Bacus: Objective Turret 142 having a plurality of Objectives 144, 146, and 148, as shown in Fig. 10 and described in 25:65-26:7; Hemmer: microscopic Imager 18 and Macroscopic Imager 32 of Fig. 1, as described in [0031-0033]; with further reference to CCD Array 38, as described in [0033] and Pinnhole Detector Assembly 162 of Fox et al. US 2006/0274407 A1).
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging technique of Bacus to include the different detectors of Hemmer in order to facilitate the tracking, targeting, and marking of confocal images in a macroscopic image captured by a camera (as Hemmer suggest in [0007]).
In regards to Claim 3, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein said stage moves said substrate along x and y orthogonal axes (Bacus: stage positioned for each of the X and Y coordinate values in stage coordinate values, as described in 27:22-61; with further reference to operations 
In regards to Claim 10, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein one of said one or more macroscopic images is displayed on said display with display of said one or one or more microscopic images, and one or more graphical elements are overlaid upon said one of said one or more macroscopic images indicating at least a location of imaging by said microscopic imager with respect to said ex-vivo tissue displayed in said one of said one or more macroscopic images to guide in selection of one or more locations along said ex-vivo tissue for imaging by said microscopic imager (Bacus: interface of Figs. 2 and 3 including display of Low Magnification Image 25, High Magnification Image 26, and Region Marker 30, as described in 19:38-53).
In regards to Claim 11, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein said macroscopic imager comprises, optics which focus light from said ex-vivo tissue at or near a surface of said substrate supporting said ex-vivo tissue to said detector of said macroscopic imager (Bacus: Neutral Density Filter 
In regards to Claim 12, the combination of Bacus and Hemmer teaches the system according to Claim 11 wherein said macroscopic imager is an assembly adjustably mounted with respect to said housing to enable alignment of said focus of said optics of said macroscopic imager at or near a surface of said substrate supporting said ex-vivo tissue using other images captured by said macroscopic imager on said display of a target positioned on said stage in place of said substrate (Bacus: Stage 200 of Fig. 16A including Stepper Motors 279 and 281 performing X and Y positioning, as described in 28:10-30).
In regards to Claim 15, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein said microscopic imager is operated to capture one or more of said one or more microscopic images at one or more locations along said ex-vivo tissue selected in one of said one or more macroscopic images on said display (Bacus: computer translates pointer information and retrieves the image data from the series of stored tile images and displays them on the monitor for viewing by the user, as described in 20:9-21).
In regards to Claim 27, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein said ex-vivo tissue is separately imageable by each of said microscopic imager and said macroscopic imager as a result of movement of said stage (Hemmer: microscopic Imager 18 and Macroscopic Imager 32 of Fig. 1, as 
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging technique of Bacus to include the different detectors of Hemmer in order to facilitate the tracking, targeting, and marking of confocal images in a macroscopic image captured by a camera (as Hemmer suggest in [0007]).
In regards to Claim 28, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein said detector of said microscopic imager represents one or more detectors each operated to enable capture of said one or more optically formed sectional microscopic images (Fox: Detector Assembly 162, as described in [0038]).
In regards to Claim 29, the combination of Bacus and Hemmer teaches the system according to Claim 1 wherein said detector of said macroscopic imager comprises an array of sensing elements enabling capture of said one or more macroscopic images (Hemmer: CCD Array 38, as described in [0033]).

In regards to Claim 17, Bacus teaches a method for macroscopic and microscopic imaging ex-vivo tissue (generally shown in Fig. 11, as introduced in 26:13-31) comprising the steps of:

placing ex-vivo tissue on a substrate having optically transparent material (microscope slide with a specimen to be scanned, as described in 10:55-67);
mounting said substrate on said stage, which is mounted in said housing to move said substrate with respect to each of said macroscopic imager and said microscopic imager (put slide in stage holder at Step 200 of Fig. 11, as described in 26:8-31);
moving said stage to present said ex-vivo tissue on said substrate to said macroscopic imager ();
capturing, with said macroscopic imager, one or more macroscopic images via said optically transparent material of said substrate (scan entire slide at Step 204 of Fig. 11, as described in 26:27-31);
moving said stage to present said ex-vivo tissue to said microscopic imager (computer controlled microscope is moved to scan the entire image of Specimen 13a, as described in 11:16-24);
capturing, with said microscopic imager, one or more optically formed sectional microscopic images on or within said ex-vivo tissue via said optically transparent material of said substrate (Computer 32 stores the scanned images, as described in 11:41-59); and
displaying said one or more macroscopic images and said one or more microscopic images when captured with the aid of a computer system receiving said one or more macroscopic images and said one or more microscopic images (Video 
However, Bacus does not explicitly demonstrate wherein said step of capturing one or more macroscopic images and said step of capturing one or more microscopic images are each carried out using a different detector.
In a similar field of invention, Hemmer teaches a method and system for macroscopic and confocal imaging of tissue (Abstract).  Hemmer further discloses wherein said step of capturing one or more macroscopic images and said step of capturing one or more microscopic images are each carried out using a different detector (microscopic Imager 18 and Macroscopic Imager 32 of Fig. 1, as described in [0031-0033]; with further reference to CCD Array 38, as described in [0033] and Pinnhole Detector Assembly 162 of Fox et al. US 2006/0274407 A1).
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging technique of Bacus to include the different detectors of Hemmer in order to facilitate the tracking, targeting, and marking of confocal images in a macroscopic image captured by a camera (as Hemmer suggest in [0007]).
In regards to Claim 22, the combination of Bacus and Hemmer teaches the method according to Claim 17 wherein said step of capturing one or more macroscopic images further comprises the step of selecting one of said one or more microscopic images captured, and said displaying step displays said selected one of said one or along said ex-vivo tissue for imaging by said microscopic imager (Bacus: interface of Figs. 2 and 3 including display of Low Magnification Image 25, High Magnification Image 26, and Region Marker 30, as described in 19:38-53).
In regards to Claim 30, the combination of Bacus and Hemmer teaches the method according to Claim 17 wherein said step of moving said stage to present said ex-vivo tissue to said microscopic imager further comprises:
moving said ex-vivo tissue from being presented to said macroscopic imager to being presented to said microscopic imager in order that said step of capturing one or more microscopic images can be carried out with said microscopic imager (Hemmer: microscopic Imager 18 and Macroscopic Imager 32 of Fig. 1, as described in [0031-0033]; with further reference to CCD Array 38, as described in [0033] and Pinnhole Detector Assembly 162 of Fox et al. US 2006/0274407 A1).
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging technique of Bacus to include the different detectors of 

In regards to Claim 23, Bacus teaches an apparatus for imaging tissue (Microscope 16 of Fig. 10 including Base 140, Objectives 144 and 148, and Stage 20, as described in 25:65-26:7) comprising:
a macroscopic imager (Objective 144, as shown in Fig. 9B and described in 25:65-26:7);
a microscopic imager (Objective 148, as shown in Fig. 9B and described in 25:65-26:7);
a stage for moving tissue with respect to each of said macroscopic imager and said microscopic imager to enable said macroscopic imager to capture one or more macroscopic images (Stage 20 of Fig. 9B supporting Slide 18, manipulated under the control of the computer through a Stage Controller 160, as described in 26:8-31; and further detailed in Fig. 16A) and said microscopic imager to capture one or more optically formed sectional microscopic images on or within said tissue, when presented to said tissue (scanning of entire slide at Step 204 of Fig. 11, as described in 26:28-31);
a computer system for controlling movement of said stage with respect to said macroscopic imager and said microscopic imager, and receiving said one or more macroscopic images, and said one or more microscopic images (operations of Stage Controller 160 coupled to serial I/O Controller 122 in conjunction with Computer System 12, as described in 24:55-67, 26:8-31); and

However, Bacus does not explicitly demonstrate wherein said macroscopic imager and said microscopic imager each operate using a different detector in imaging said tissue.
In a similar field of invention, Hemmer teaches a method and system for macroscopic and confocal imaging of tissue (Abstract).  Hemmer further discloses wherein said macroscopic imager and said microscopic imager each operate using a different detector in imaging said tissue (microscopic Imager 18 and Macroscopic Imager 32 of Fig. 1, as described in [0031-0033]; with further reference to CCD Array 38, as described in [0033] and Pinnhole Detector Assembly 162 of Fox et al. US 2006/0274407 A1).
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging technique of Bacus to include the different detectors of Hemmer in order to facilitate the tracking, targeting, and marking of confocal images in a macroscopic image captured by a camera (as Hemmer suggest in [0007]).
In regards to Claim 24, the combination of Bacus and Hemmer teaches the apparatus according to Claim 23 wherein said tissue is separately imageable by each of 
Both Bacus and Hemmer teach similar techniques for macroscopic and microscopic imaging of tissue samples.  Hemmer further discloses an imaging system including different detectors for the macroscopic and microscopic imagers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging technique of Bacus to include the different detectors of Hemmer in order to facilitate the tracking, targeting, and marking of confocal images in a macroscopic image captured by a camera (as Hemmer suggest in [0007]).
In regards to Claim 25, the combination of Bacus and Hemmer teaches the apparatus according to Claim 23 wherein said detector of said microscopic imager represents one or more detectors each operated to enable capture of said one or more optically formed sectional microscopic images (Fox: Detector Assembly 162, as described in [0038]).
In regards to Claim 26, the combination of Bacus and Hemmer teaches the apparatus according to Claim 23 wherein said detector of said macroscopic imager comprises an array of sensing elements enabling capture of said one or more macroscopic images (Hemmer: CCD Array 38, as described in [0033]).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bacus and Hemmer in view of Zavislan et al. (US 5,995,867 “Zavislan” of Record).
In regards to Claim 4, Bacus teaches the system according to Claim 3, but does not describe the technique in sufficient detail as to demonstrate wherein said objective lens is movable along the optical axis of the microscopic imager to adjust depth of said one or more microscopic images within said ex-vivo tissue.
In a similar field of invention, Zavislan teaches a method and system including confocal optics for scanning and focusing a microscope (Abstract).  Zavislan further discloses wherein said objective lens is movable along the optical axis of the microscopic imager to adjust depth of said one or more microscopic images within said ex-vivo tissue (operator can adjust the depth of the tissue being imaged by restraining the tissue and moving the Objective Lens 24 along its optical axis via Actuator 24a, as described in 4:45-53).
Both Bacus and Zavislan teach similar techniques for using optics to scan and analyze tissue specimens.  Zavislan further discloses a known technique for providing a means to adjust depth of one or more microscopic images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tissue scanning technique of Bacus to include the depth adjustment technique of Zavislan in order to provide the operator with a means for visualizing the tissue to identify the normal tissue area to be treated (as suggested by Zavislan in 4:48-53).
In regards to Claim 13, the combination of Bacus and Hemmer teaches the system according to Claim 1, but does not explicitly demonstrate wherein said microscopic imager is operative by confocal microscopy.
In a similar field of invention, Zavislan teaches a method and system including confocal optics for scanning and focusing a microscope (Abstract).  In particular, Zavislan teaches wherein said microscopic imager is operative by confocal microscopy (System 10 of Fig. 1 including confocal imaging subsystem, as described in 3:20-33).
Both Bacus and Zavislan teach similar techniques for using optics to scan and analyze tissue specimens.  Zavislan further discloses a known technique for implementing a microscopic imager operative by confocal microscopy.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify the imaging technique of Bacus to include the confocal microscopy technique of Zavislan in order to implement an established imaging technique with predictable results (as Zavislan suggests in 1:21-55).


Claims 5, 6, 8, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bacus and Hemmer in view of Eastman et al. (US 6,411,434 B1 “Eastman”).
In regards to Claim 5, Bacus teaches the system according to Claim 1 wherein said one or more of said macroscopic images of said ex-vivo tissue are captured before capture of said one or more microscopic images (Bacus: scan entire slide at 1.25X at Step 204 followed by changing magnification to 40X at Step 208, as shown in Fig. 11 
In a similar field of invention, Eastman teaches a method and system for optically sectioning of tissue by a confocal microscopic (Abstract).  Eastman further discloses said one or more macroscopic images of said ex-vivo tissue enable verification said ex-vivo tissue lies at least substantially flush against a surface of said substrate by being in focus in said one or more macroscopic images prior to said stage positioning said ex-vivo tissue for imaging by said microscopic imager (observation of Tissue Specimen 13 prior to manipulation, as shown in Fig. 6 and described in 8:15-48).
	Both Bacus and Eastman teach similar techniques for optically sectioning of tissue by a microscope.  Eastman further discloses a known technique for enabling verification of tissue specimen position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical sectioning technique of Bacus to include the tissue verification technique of Eastman in order to maintain tissue in a planar orientation for optical sectioning (as Eastman suggest in 3:1-10).
In regards to Claim 6, the combination of Bacus, Hemmer, and Eastman teaches the system according to Claim 5 wherein any portion of said ex-vivo tissue unfocused in said one or more macroscopic images on said display is manually positioned substantially flush against said surface of said substrate until being in focus in said one 
In regards to Claim 8, the combination of Bacus and Hemmer teaches the system according to Claim 1 but does not explicitly demonstrate further comprising a member or another one of said substrate for applying downward pressure onto said ex-vivo tissue against said substrate when said one or more microscopic images are captured.
In a similar field of invention, Eastman teaches a method and system for optically sectioning of tissue by a confocal microscopic (Abstract).  Eastman further discloses a member or another one of said substrate for applying downward pressure onto said ex-vivo tissue against said substrate when said one or more microscopic images are captured (Eastman: process of Fig. 6 including closing Upper Member 14 and Membrane 26 to the closed state, as described in 7:55-8:14).
Both Bacus and Eastman teach similar techniques for optically sectioning of tissue by a microscope.  Eastman further discloses a known technique for applying downward pressure against the substrate using a member or another substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical selection technique of Bacus to include the means for downward pressure taught by Eastman in order to seal the specimen in place for storage and observation (as Eastman suggest in 4:15-44).

In regards to Claim 18, the combination of Bacus and Hemmer teaches the method according to Claim 17, but does not explicitly demonstrate wherein said step of capturing said one or more macroscopic images further comprising the step of verifying said ex-vivo tissue lies at least substantially flush against a surface of said substrate by being in focus in said one or more macroscopic images.
In a similar field of invention, Eastman teaches a method and system for optically sectioning of tissue by a confocal microscopic (Abstract).  Eastman further discloses wherein said step of capturing said one or more macroscopic images further comprising the step of verifying said ex-vivo tissue lies at least substantially flush against a surface of said substrate by being in focus in said one or more macroscopic images (observation of Tissue Specimen 13 prior to manipulation, as shown in Fig. 6 and described in 8:15-48).
Both Bacus and Eastman teach similar techniques for optically sectioning of tissue by a microscope.  Eastman further discloses a known technique for enabling verification of tissue specimen position.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical sectioning technique of Bacus to include the tissue verification technique of Eastman in order to maintain tissue in a planar orientation for optical sectioning (as Eastman suggest in 3:1-10).
In regards to Claim 19, the combination of Bacus, Hemmer, and Eastman teaches the method according to Claim 18 wherein said step of capturing one or more macroscopic images further comprises manually positioning any portion of said ex-vivo tissue unfocused in said one or more macroscopic images on said display at said 
In regards to Claim 20, the combination of Bacus, Hemmer, and Eastman teaches the method according to Claim 19 further comprising the step of placing a member or another one of said substrate for applying downward pressure onto said ex-vivo tissue against said substrate after said steps of capturing one or more macroscopic images and verifying are carried out, and before said step of capturing one or more microscopic images (Eastman: process of Fig. 6 including closing Upper Member 14 and Membrane 26 to the closed state, as described in 7:55-8:14).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bacus and Hemmer in view of Dixon et al. (US 5,760,951 “Dixon” of Record).
In regards to Claim 7, the combination of Bacus and Hemmer teaches the system according to Claim 1, wherein said stage moves said substrate along x and y orthogonal axes (operations of Stage Controller 160, as described in 26:8-31), said detector of said microscopic imager represents one or more detectors (Fox: Detector Assembly 162, as described in [0038]).
However, the combination does not explicitly demonstrate:
said microscopic imager further comprises:
a pair of mirrors oscillating along orthogonally disposed axes to provide scanning illumination of one or more wavelengths to said ex-vivo tissue via an objective lens, and to descan returned illumination from said ex-vivo tissue, via said objective lens; and
said one or more detectors of said microscopic imager each receives said descanned returned illumination, via a pinhole, representative of said one or more microscopic images, and said microscopic imager being in an assembly adjustably mounted with respect to said housing to enable alignment of said axes of said oscillating mirrors parallel to said x and y orthogonal axes using other images captured by said microscopic imager on said display of a target positioned on said stage in place of said substrate.
In a similar field of invention, Dixon teaches a confocal scanning beam imaging and mapping system (Abstract).  Dixon further discloses:
a pair of mirrors oscillating along orthogonally disposed axes to provide scanning illumination of one or more wavelengths to said ex-vivo tissue via an objective lens (Scanning Mirrors 110 and 116 of Fig. 2, as described in 6:13-24), and to descan returned illumination from said ex-vivo tissue, via said objective lens (reflected light is collected by Laser Scan Lens 202, descanned by Scanning Mirrors 116 and 110, as described in 6:13-32); and
said one or more detectors of said microscopic imager each receives said descanned returned illumination, via a pinhole, representative of said one or more microscopic images (operations of Detector 132 in conjunction with Pinhole 130 of Fig. 2, as described in 6:23-61), and said microscopic imager being in an assembly 
Both Bacus and Dixon teach similar techniques for scanning a tissue sample within a non-confocal imaging system.  Dixon further discloses a confocal technique including the processing of descanned returned illumination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-confocal imaging system of Bacus to include the descanning technique of Dixon in order to improve the processing speed of the sample (as Dixon suggest in 1:21-67).


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bacus and Hemmer in view of Douglass et al. (US 7,359,548 B2 “Douglass”).
In regards to Claim 9, Bacus teaches the system according to Claim 1, but does not explicitly demonstrate wherein said housing has a cover for blocking ambient light when at least said one or more microscopic images are captured by said microscopic imager.
In a similar field of invention, Douglass teaches a method and system for automated cell analysis of biological specimens to determine candidate cell objects of 
Both Bacus and Dougless teach similar techniques for imaging biological specimens using both low and high power magnification.  Douglass further disclose a housing and door for blocking the microscope subsystem from the external environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the imaging technique of Bacus to include the housing and door of Dougless in order to protect the specimen and equipment from the external environment (as Dougless suggest in 5:54-56).

In regards to Claim 21, the combination of Bacus and Hemmer teaches the method according to Claim 17, but does not explicitly demonstrate further comprising the step of positioning a cover with respect to said housing for blocking ambient light when at least said step of capturing one or more microscopic images is carried out.
In a similar field of invention, Douglass teaches a method and system for automated cell analysis of biological specimens to determine candidate cell objects of interest (Abstract).  Dougless further discloses the step of positioning a cover with respect to said housing for blocking ambient light when at least said step of capturing one or more microscopic images is carried out (Door 14 in Housing 12 secures the microscope subsystem from external environment, as described in 5:48-65).
.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bacus, Hemmer, and Eastman in view of Melen (US 6,320,979 B1).
In regards to Claim 14, the combination of Bacus, Hemmer, and Eastman teaches the system according to Claim 5, but does not explicitly demonstrate wherein said computer system processes one or more of said macroscopic images to determine presence of said any unfocused portion of said ex-vivo tissue, and graphically indicates said any unfocused portions on said display of said one or more macroscopic images.
In a similar field of invention, Melen teaches a method and system for identifying in focus portions of a plurality of sample images (Abstract).  Melen further discloses wherein said computer system processes one or more of said macroscopic images to determine presence of said any unfocused portion of said ex-vivo tissue, and graphically indicates said any unfocused portions on said display of said one or more macroscopic images (image examples of Fig. 8 including Regions 400a and 400d that 
	Each of Bacus, Hemmer, Eastman, and Melen teach similar technique for verifying captured images of a specimen from a microscopic system.  Melen further discloses a known technique for visually indicating when an image portion is unfocused.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image verification technique of Bacus, Hemmer, and Eastman to include the unfocused portion indication technique of Melen in order to provide the end user with a convent means for identifying out-of-focus image areas. 


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art does not fairly teach, suggest, or render obvious the limitations including:
wherein said detector of said macroscopic imager comprises
an array of sensing elements for capturing light received via optics of said macroscopic imager, and said macroscopic imager further comprises:
a circular symmetric parabolic reflector having a central opening through which said optics of said macroscopic imager extends upwards;
a conical wall truncated at the lower end thereof, said conical wall having a central aperture disposed along said central opening, and an exterior reflective surface extending upwards from said lower end with an increasing diameter;
a plurality of LEDs in a ring at the base of said reflector in which said LEDs are disposed under said conical wall, and said ring of LEDs are operated to illuminate said ex-vivo tissue, via a gap between said parabolic reflector and said exterior reflective surface, when said one or 

In accordance with Applicant’s argument “Hemmer's design neither shows a gap of Claim 16 between any parabolic reflector and an exterior reflective surface of a conical wall, nor is the parabolic reflector of Claim 16 comparable to a barrel 44 (FIG. 2A) of Hemmer as contended by the Examiner” (Reply top of Page 16).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426 


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426